DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-5 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term “a plurality of healthcare products” in the fourth line. This term is considered indefinite since neither the claim nor the instant specification clearly and precisely defines the metes and bounds of the term, and therefore the scope of the claim cannot be determined due to the overly broad term. For the purposes of examination, the broadest reasonable interpretation of the term as defined in the Law Insider online dictionary (found online 11/16/2022 at https://www.lawinsider.com/dictionary/healthcare-products#:~:text=Healthcare%20Products%20means%20products%2C%20devices,genetics%20or%20life%20sciences%20fields%2C) is cited by the Examiner: 
Healthcare Products means products, devices, compounds, drugs, substances, apparatuses, instrumentalities or equipment, in each case that may be or actually are used, marketed, promoted, sold, licensed or commercialized in the medical, health care, pharmaceutical, biosciences, genetics or life sciences fields, industries or sectors.

Claim 3, second line, between the comma and “small,” lacks the term “and” or “or.” For the purposes of this examination, the missing term is considered “and”, as set forth in [0017] of the disclosure.
Claim 5, third line, between the comma and “period,” lacks the term “and” or “or.” For the purposes of this examination, the missing term is considered “and”, as set forth in [0018] of the disclosure.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the downloaded webpage “Kits for a Cause-About” (downloaded 1-17-2022 from https://web.archive.org/web/20200919061847/https://kitsforacause.com/ about/).
Kits for a Cause-About teaches kits for a number of stages of a person’s life, including back to school, hygiene, period, winter warmth, patient care, and women’s shelter kits. Kits for a Cause-About teaches hygiene kits, meeting the limitation of a “healthcare product.”
Regarding the limitation of “a plurality of printed publications,” it is first noted that the claim is not drawn to the subject matter of these publications. As such, the limitation appears to be drawn to nonfunctional descriptive material directed to a known method. As set forth in MPEP 211.05, 

The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists. See In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). 	
	
Therefore, as set forth in this section of the MPEP, the presence of printed matter in the kit is considered obvious and carries no patentable weight and a skilled artisan would have found it obvious to include the printed matter in the claimed method in order to further explain the contents of the kit.

2) Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the downloaded webpage “Kits for a Cause-About” (cited above), in view of “Kits for a Cause-Hygiene Kit” (downloaded from the internet 11/16/2022 from  https://web.archive.org/web/20200919050041/https://kitsforacause.com/kits/hygiene-kit/; dated 9/19/2020), Dickens (“DIY Apple Cider Vinegar Deodorant,” downloaded 11/15/2022 from http://2momsnaturalskincare.com/2016/05/diy-apple-cider-vinegar-deodorant/), Takeuchi (US 9,358,191), and Madame Lemy (webpage downloaded 11/16/2022 from https://web.archive.org/web/20200918230353/https://madamelemy.com/products/rose-all-natural-deodorant).
The teachings of Kits for a Cause-About are discussed above.
Kits for a Cause-About does not teach a spray composition for neutralizing body odors comprising purified water, apple cider vinegar, peppermint, tea tree, lavender, rose petals, lemon, oregano, and chamomile.
 Kits for a Cause-Hygiene Kit, Dickens, Takeuchi, and Madame Lemy teach the missing elements of Kits for a Cause-About.
The Kits for a Cause-Hygiene Kit teaches deodorant as a part of a kit for people (e.g. women) that are in a youth program, after school program, or are undergoing patient care.
Dickens teaches a deodorant comprising apple cider vinegar, purified water, and the essential oils of lavender and mint (reading on “peppermint”) (pg 3).
Takeuchi teaches a cosmetic (col 29: 63-66) deodorant composition may comprise tea tree oil (col 16: 11), lemon (col 16: 5), oregano (col 7: 54), and chamomile (col 7: 54).
Madame Lemy teaches a rose all-natural deodorant than contains rose petal powder (pg 3). Madame Lemy teaches the rose petal powder provides a natural, luxurious, rich rose scent (pg 2). 
The skilled artisan would have expected success in adding the deodorant taught by Kits for a Cause-Hygiene Kit comprising apple cider vinegar, purified water, and essential oils of lavender and mint taught by Dickens; the tea tree oil, lemon, oregano, and chamomile taught by Takeuchi; and the rose all-natural deodorant than containing rose petal powder taught by Madame Lemy to a kit taught by Kits for a Cause-About since The Kits for a Cause-Hygiene Kit teaches a kit for stages of life can comprise a deodorant; Dickens teaches a deodorant comprising apple cider vinegar, purified water, and essential oils of lavender and mint; Takeuchi teaches a cosmetic deodorant composition may comprise tea tree oil, lemon, oregano, and chamomile for the purpose of fragrance or “flavor”; and Madame Lemy teaches rose petal powder provides a natural, luxurious, rich rose scent in a deodorant composition.  The person of ordinary skill in the art would have found it obvious to make the additions to the kit of taught by Kits for a Cause-About comprising the Kit for a Cause-Hygiene because ordinarily skilled artisans would have predicted that the ingredients taught by Dickens, Takeuchi, and Madame Lemy would be safe and effective based on the compounds' known activities.

3) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the downloaded webpage “Kits for a Cause-About” (cited above), in view of “Kits for a Cause-Period” (downloaded 1-17-2022 from https://web.archive.org/web/20200919061847/https://kitsforacause.com/ period/), Constantine (US 10,596,101), Giordano (US 8,101,587), and Boone (US 2018/0168385 A1).      
The teachings of Kits for a Cause-About are discussed above.
Kits for a Cause-About does not teach a method comprising kit comprising panties, pads, cleaning wipes, tampons, bath bomb, vitamins, chamomile tea, small zip close bag.
Kits for a Cause-Period, Constantine, Giordano, and Boone teach the missing elements of Kits for a Cause-About.
Kits for a Cause-Period teaches a kit for menstruating women comprising tampons, pads, ladies’ underwear, body wash, a bar of soap, wipes, hand sanitizer, body lotion, tissues, and a notebook and pen. The Period Kit is packed into a ziplock bag (pg 1). 
Constantine teaches a bath bomb comprising an effervescent component and a water dispersible fat component comprising a vegetable butter or vegetable oil (col 1: 60 to col 2: 6). Constantine teaches the bath bomb provides a moisturizing and emolliating quality to the bath, in addition to an appealing multi-sensory display (col 2: 50-59).
Giordano teaches kits comprising vitamin supplements for women in the stages of life of pregnancy and lactation (col 10: 65 to col 11: 7)
Boone teaches or suggests that a woman at the stage of life where she wishes to become pregnant can still enjoy a brewable beverage using the claimed device (pgs 17-18, [0130]), when the tea is a chamomile tea (pg 7, [0076]). 
   The skilled artisan would have expected success in adding the elements taught by Kits for a Cause-Period Kit comprising tampons, pads, ladies’ underwear, body wash, a bar of soap, wipes, hand sanitizer, body lotion, tissues, and a notebook and pen, all packed into a ziplock bag; the bath bomb taught by Constantine; the vitamins taught by Giordano; and the chamomile tea taught by Boone to a kit taught by Kits for a Cause-About since The Kits for a Cause-Period Kit teaches a kit for stages of life can comprise tampons, pads, ladies’ underwear, body wash, a bar of soap, wipes, hand sanitizer, body lotion, tissues, and a notebook and pen, all packed into a ziplock bag; Constantine teaches a bath bomb that is useful for preforming the functions of a skin lotion for softening the skin and providing a multi-sensory display; Giordano teaches kits comprising vitamin supplements useful for maintaining the health of women in the stages of life of pregnancy and lactation; and Boone teaches or suggests that a woman at the stage of life where she wishes to become pregnant can still enjoy a brewable beverage such as a chamomile tea. The person of ordinary skill in the art would have found it obvious to make the additions to the kit of taught by Kits for a Cause-About comprising the Kit for a Cause-Period, the bath bomb of Constantine, the vitamins of Giordano, and the chamomile tea taught by Boone since all of these elements are useful for the health and comfort of women in the stages of life.
       
4) Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the downloaded webpage “Kits for a Cause-About” (cited above), in view of “Kits for a Cause-Period” (cited above), Constantine (cited above), Giordano (cited above), Takeuchi (cited above), “Ultimate Guide to Managing Periods When You Travel (downloaded 11/16/2022 from https://herpackinglist.com/traveling-on-your-period/; cited herein as “Ultimate Guide”), “Shower Gel Review” (downloaded 11-18-2022 from Bath & Body Works Hawaii Passionfruit Kiss Shower Gel Review (makeupandbeauty.com), and Pesce (US 2004/0082654 A1).       
The teachings of Kits for a Cause-About, Kits for a Cause-Period, Constantine, and Giordano are discussed above. In addition to vitamins, Giordano teaches the inclusion of iron in a kit for nutritional supplementation (Abstract).
The combination of Kits for a Cause-About, Kits for a Cause-Period, Constantine, and Giordano does not teach a method comprising loofa, face mask, pain relievers, iron pills, or cranberry pills.
Takeuchi, Ultimate Guide, Giordano (in part), Shower Gel Review, and Pesce teach the missing elements of Kits for a Cause-About, Kits for a Cause-Period, Constantine, and Giordano.  
Takeuchi teaches oral formulations of the deodorant composition including chewing gum, tablets (reading on pills), and capsules (col 29: 54-59). Takeuchi teaches the oral formulation can contain cranberry extract as a useful plant extract (col 7: 52 and col 8: 1).
Ultimate Guide teaches a kit for managing menstrual periods while traveling (Title). Ultimate Guide teaches including a heating pad in the kit to relieve the pain from cramps (pg 14). Ultimate guide teaches including chamomile tea as an anti-inflammatory (pg 14). 
Shower Gel Review teaches that a loofa sponge is effective for developing a lather from a shower gel (pg 2).
Pesce teaches a method comprising a cooling composition that is applied on an article suitable to be contacted or worn in direct contact with human body, such as hygienic disposable absorbent articles for use by women (pg 10, [0139]), or face masks (pg 10, [0152]), as well as soaps and shampoos (pg 10, [0141]).
The skilled artisan would have expected success in adding the elements taught by Takeuchi, Ultimate Guide, Giordano, Shower Gel Review, and Pesce comprising loofa, face mask, pain relievers, iron pills, and cranberry pills to the combination of the teachings of Kits for a Cause-About, Kits for a Cause-Period, Constantine, and Giordano since Takeuchi teaches oral formulations of the deodorant composition including chewing gum, tablets (reading on pills), and capsules that may contain cranberry extract as a useful plant extract; Ultimate Guide teaches a kit for managing menstrual periods while traveling containing a heating pad as a pain reliever for cramps and chamomile tea as an anti-inflammatory; Giordano teaches iron supplements for women in the stages of life of pregnancy and lactation; Shower Gel Review teaches that a loofa sponge is effective for developing a lather from a shower gel (reading on “body wash” taught by Kits for a Cause-Period); and Pesce teaches cooling compositions useful for including in soaps, shampoos, face masks, and disposable absorbent articles for use by women. The person of ordinary skill in the art would have found it obvious to make the additions to the kit of taught by the combination of Kits for a Cause-About, Kits for a Cause-Period, Constantine, and Giordano (in part) comprising the teachings of Takeuchi, Ultimate Guide, Giordano (in part), Shower Gel Review, and Pesce since all of these elements are known in the art to be useful for the health and comfort of women in the stages of life. 

5) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the downloaded webpage “Kits for a Cause-About” (cited above), in view of “Kits for a Cause-Period” (cited above), Giordano (cited above), Takeuchi (cited above), Ultimate Guide (cited above), Pesce (cited above), and Patron (US 2017/0087199 A1).                                 
The teachings of Kits for a Cause-About, Kits for a Cause-Period, Constantine, Giordano, Takeuchi, “Ultimate Guide,” and Pesce are discussed above. 
The combination of Kits for a Cause-About, Kits for a Cause-Period, Giordano, Takeuchi, “Ultimate Guide,” and Pesce does not teach a method comprising a wine cooler or a candle.
Patron teaches the missing elements of the combination of Kits for a Cause-About, Kits for a Cause-Period, Constantine, Giordano, Takeuchi, “Ultimate Guide,” and Pesce.
Patron teaches methods of delivering cooling agents in the form of a cosmetic, a toiletry, a beverage, a fragrance product (pg 1, [0006]), or a topical aphrodisiac (pg 64, [0063]). Patron teaches the fragrance product can be a scented candle (pg 63, [0054]) or wine (pg 109, [0145]). It is noted that the instant specification does not recite a definition of a “wine cooler,” as such, it is the position of the Examiner that the teaching of “wine” by Patron reads on the limitation of a “wine cooler.”
The skilled artisan would have expected success in adding the elements taught by Patron comprising a candle and wine, each comprising a cooling compound, to the method taught by the combination of Kits for a Cause-About, Kits for a Cause-Period, Giordano, Takeuchi, “Ultimate Guide,” and Pesce since Takeuchi teaches the edibles (col 29: 58) and Patron teaches that the addition of a cooling agent to edibles, beverages, and candles creates a desired effect (pg 1, [0004]) in the consumer.



Statutory Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending Application No. 17/733,344. This is a provisional statutory double patenting rejection.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612